Title: To John Adams from John Montgomery, 14 October 1791
From: Montgomery, John
To: Adams, John



Sir
Boston 14th October 1791

By special request of my Brother at Alicante I have the Honour of communicating to your Excellency in his name of the demise of the Dey of Algeirs on the 12th of July, and that the Minister Ali Hassan Who Was always Mr Montgomery friend is now Dey and that Sir. Soliman an Algerun Nobleman Who paid him a Visit at Alicante is promoted in consequence
from those circumstances Mr Montgomery has no doubt that Something might be don at this Critical period towards a peace if proper measures were adopted by Congress—Interim I have the Honour to remn. / sir / Your Excellencys / Obt Humbl.  Servt

John Montgomery